RENDERED: SEPTEMBER 9, 2022; 10:00 A.M.
                    TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                     NO. 2021-CA-0806-MR


MOLINA HEALTHCARE OF
KENTUCKY, INC.                                       APPELLANT


           APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.; AETNA BETTER
HEALTH OF KENTUCKY
INSURANCE COMPANY D/B/A
AETNA BETTER HEALTH OF
KENTUCKY INC.;
COMMONWEALTH OF KENTUCKY;
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS
SECRETARY OF THE KENTUCKY
CABINET FOR HEALTH AND
FAMILY SERVICES; HOLLY M.
JOHNSON, IN HER OFFICIAL
CAPACITY AS SECRETARY OF THE
KENTUCKY FINANCE AND
ADMINISTRATION CABINET;
HUMANA HEALTH PLAN, INC.;
KENTUCKY CABINET FOR HEALTH
AND FAMILY SERVICES;
KENTUCKY FINANCE AND
ADMINISTRATION CABINET;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND
WELLCARE HEALTH INSURANCE
COMPANY OF KENTUCKY, INC.
D/B/A WELLCARE OF KENTUCKY,
INC.                                                 APPELLEES

AND


                    NO. 2021-CA-0819-MR

HUMANA HEALTH PLAN, INC.                             APPELLANT


           APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.; AETNA BETTER
HEALTH OF KENTUCKY
INSURANCE COMPANY D/B/A
AETNA BETTER HEALTH OF
KENTUCKY INC.;
COMMONWEALTH OF KENTUCKY;
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS
SECRETARY OF THE CABINET FOR
HEALTH AND FAMILY SERVICES;
HOLLY JOHNSON, IN HER
OFFICIAL CAPACITY AS
SECRETARY OF THE FINANCE AND
ADMINISTRATION CABINET;
KENTUCKY CABINET FOR HEALTH
AND FAMILY SERVICES;


                              -2-
KENTUCKY FINANCE AND
ADMINISTRATION CABINET;
MOLINA HEALTHCARE OF
KENTUCKY, INC.;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND
WELLCARE HEALTH INSURANCE
COMPANY OF KENTUCKY, INC.
D/B/A WELLCARE OF KENTUCKY,
INC.                                                 APPELLEES

AND


                    NO. 2021-CA-0822-MR

UNITEDHEALTHCARE OF
KENTUCKY, LTD.                                       APPELLANT


           APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.; AETNA BETTER
HEALTH OF KENTUCKY
INSURANCE COMPANY D/B/A
AETNA BETTER HEALTH OF
KENTUCKY INC.;
COMMONWEALTH OF KENTUCKY;
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS
SECRETARY OF THE KENTUCKY
CABINET FOR HEALTH AND
FAMILY SERVICES; HOLLY M.
JOHNSON, IN HER OFFICIAL


                              -3-
CAPACITY AS SECRETARY OF THE
FINANCE AND ADMINISTRATION
CABINET; HUMANA HEALTH
PLAN, INC.; KENTUCKY CABINET
FOR HEALTH AND FAMILY                                APPELLEES
SERVICES; KENTUCKY FINANCE
AND ADMINISTRATION CABINET;
MOLINA HEALTHCARE OF
KENTUCKY, INC.; AND WELLCARE
HEALTH INSURANCE COMPANY
OF KENTUCKY, INC. D/B/A
WELLCARE OF KENTUCKY, INC.

AND


                    NO. 2021-CA-0824-MR

AETNA BETTER HEALTH OF
KENTUCKY INSURANCE
COMPANY D/B/A AETNA BETTER
HEALTH OF KENTUCKY INC.                              APPELLANT


           APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.;
COMMONWEALTH OF KENTUCKY;
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS
SECRETARY OF THE KENTUCKY
CABINET FOR HEALTH AND
FAMILY SERVICES; HOLLY M.
JOHNSON, IN HER OFFICIAL


                             -4-
CAPACITY AS SECRETARY OF THE
KENTUCKY FINANCE AND
ADMINISTRATION CABINET;
HUMANA HEALTH PLAN, INC.;
KENTUCKY CABINET FOR HEALTH
AND FAMILY SERVICES;
KENTUCKY FINANCE AND
ADMINISTRATION CABINET;
MOLINA HEALTHCARE OF
KENTUCKY, INC.;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND
WELLCARE HEALTH INSURANCE
COMPANY OF KENTUCKY, INC.
D/B/A WELLCARE OF KENTUCKY,
INC.                                             APPELLEES

AND


                     NO. 2021-CA-0847-MR

KENTUCKY CABINET FOR HEALTH
AND FAMILY SERVICES                        CROSS-APPELLANT


        CROSS-APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.; AETNA BETTER
HEALTH OF KENTUCKY
INSURANCE COMPANY D/B/A
AETNA BETTER HEALTH OF
KENTUCKY INC.; HUMANA
HEALTH PLAN, INC.; KENTUCKY


                             -5-
FINANCE AND ADMINISTRATION
CABINET; MOLINA HEALTHCARE
OF KENTUCKY, INC.;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND
WELLCARE HEALTH INSURANCE
COMPANY OF KENTUCKY, INC.
D/B/A WELLCARE OF KENTUCKY,
INC.                                      CROSS-APPELLEES

AND


                    NO. 2021-CA-0849-MR

ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.                           CROSS-APPELLANT


        CROSS-APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


KENTUCKY CABINET FOR HEALTH
AND FAMILY SERVICES; AETNA
BETTER HEALTH OF KENTUCKY
INSURANCE COMPANY D/B/A
AETNA BETTER HEALTH OF
KENTUCKY INC.; HUMANA
HEALTH PLAN, INC.; KENTUCKY
FINANCE AND ADMINISTRATION
CABINET; MOLINA HEALTHCARE
OF KENTUCKY, INC.; SECRETARY
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS
SECRETARY OF THE KENTUCKY
CABINET FOR HEALTH AND


                              -6-
FAMILY SERVICES; SECRETARY
HOLLY JOHNSON, IN HER
OFFICIAL CAPACITY AS
SECRETARY OF THE FINANCE AND              CROSS-APPELLEES
ADMINISTRATION CABINET;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND
WELLCARE HEALTH INSURANCE
COMPANY OF KENTUCKY, INC.
D/B/A WELLCARE OF KENTUCKY,
INC.

AND


                    NO. 2021-CA-0855-MR

FINANCE AND ADMINISTRATION
CABINET                                   CROSS-APPELLANT


        CROSS-APPEAL FROM FRANKLIN CIRCUIT COURT
v.         HONORABLE PHILLIP J. SHEPHERD, JUDGE
           ACTION NOS. 20-CI-00719 AND 20-CI-00987


ANTHEM KENTUCKY MANAGED
CARE PLAN, INC.; AETNA BETTER
HEALTH OF KENTUCKY
INSURANCE COMPANY; CABINET
FOR HEALTH AND FAMILY
SERVICES, COMMONWEALTH OF
KENTUCKY; HUMANA HEALTH
PLAN, INC.; MOLINA HEALTHCARE
OF KENTUCKY, INC.;
UNITEDHEALTHCARE OF
KENTUCKY, LTD.; AND



                             -7-
WELLCARE HEALTH INSURANCE                                                CROSS-APPELLEES
COMPANY OF KENTUCKY, INC.



                              OPINION
    AFFIRMING IN PART, REVERSING IN PART, VACATING IN PART, AND
                           REMANDING1
                            ** ** ** ** **

BEFORE: GOODWINE, JONES, AND MAZE, JUDGES.

GOODWINE, JUDGE: Molina Healthcare of Kentucky, Inc. (“Molina”), Humana

Health Plan, Inc. (“Humana”), UnitedHealthcare of Kentucky, Ltd. (“United”), and

Aetna Better Health of Kentucky Insurance Company d/b/a Aetna Better Health of

Kentucky Inc. (“Aetna”) appeal the April 28, 2021 opinion and order and the June

16, 2021 order of the Franklin Circuit Court. The Cabinet for Health and Family

Services (“CHFS”), the Finance and Administration Cabinet (“FAC”), and Anthem

Kentucky Managed Care Plan, Inc. (“Anthem”) cross-appeal. After a thorough

review of the record, as well as oral arguments, we affirm, in part; reverse, in part;

vacate, in part; and remand.



1
  In Molina’s appeal, No. 2021-CA-0806-MR, we affirm, in part, and reverse, in part, the orders
of the circuit court. In Humana’s appeal, No. 2021-CA-0819-MR, we affirm, in part, and
reverse, in part, the orders of the circuit court. In United’s appeal, No. 2021-CA-0822-MR, we
affirm, in part, reverse, in part, and vacate, in part, the orders of the circuit court. In Aetna’s
appeal, No. 2021-CA-0824-MR, we reverse the orders of the circuit court. In CHFS’ cross-
appeal, No. 2021-CA-0847-MR, we reverse the orders of the circuit court. In the FAC’s cross-
appeal, No. 2021-CA-0855-MR, we reverse the orders of the circuit court. In Anthem’s appeal,
No. 2021-CA-0849-MR, we affirm the orders of the circuit court.



                                                -8-
                                BACKGROUND

            In Kentucky, a managed care organization (“MCO”) is a private

company selected through the government procurement process to run the

Commonwealth’s Medicaid system. In 2019, during the administration of

Governor Matthew Bevin, the FAC and the Department of Medicaid Services of

CHFS issued a request for proposals (“2019 RFP”) to determine which five health

insurance companies would be awarded contracts to operate Kentucky’s MCO

program. Seven companies, Anthem, Passport Health Plan (“Passport”), Molina,

United, Humana, Aetna, and WellCare Health Insurance Company of Kentucky,

Inc. (“WellCare”), responded to the 2019 RFP. After scoring, Molina, United,

Humana, Aetna, and WellCare were awarded MCO contracts.

            In December 2019, Governor Andy Beshear was sworn into office.

Thereafter, CHFS cancelled the previously awarded MCO contracts because

Governor Beshear intended to modify Kentucky’s Medicaid program. The Bevin

administration had applied for and received a waiver under Section 1115 of the

Social Security Act, 42 United States Code (“U.S.C.”) § 1315(a) (“Section 1115

waiver”). As part of the Section 1115 waiver, Kentucky implemented a work

requirement as a condition for qualification for Medicaid. Governor Beshear




                                       -9-
terminated the waiver.2 The Commonwealth then issued a new RFP (“2020 RFP”)

for the MCO program.

                The same seven companies submitted proposals. After scoring, the

same five companies – Molina, United, Humana, Aetna, and WellCare – were

awarded contracts. Sixteen points separated Molina, the fifth awardee, and

Anthem which had the sixth highest score.3

                On June 12, 2020, Anthem filed a protest with the FAC contesting the

awards.4 Anthem also filed three subsequent supplements to its protest. First,

Anthem argued the FAC should have conducted oral presentations on the 2020

RFP. Second, Anthem claimed the FAC improperly waived scoring two

categories. Third, Anthem complained that the FAC should not have deducted

points for its failure to include its certificate of authority (“COA”) in the electronic

copy of its proposal because it provided a hardcopy of the COA. Fourth, Anthem

argued the FAC failed to produce the evaluators’ notes upon its open records

request.


2
  A group of Medicaid recipients successfully challenged the Bevin administration’s application
for the Section 1115 waiver before its provisions took effect. Stewart v. Azar, 366 F. Supp. 3d
125 (D.D.C. 2019).
3
    Molina and Anthem received scores of 1507 and 1491, respectively.
4
 Passport also filed a protest, but we will not address it because the company has not
participated on appeal and no longer has an interest in the MCO program due to its acquisition
by Molina.



                                              -10-
                Finally, Anthem alleged Molina should have been disqualified from

the RFP due to its retention of Emily Parento (“Parento”). Prior to being retained

by Molina on January 30, 2020, Parento was the co-chair of Governor Beshear’s

Transition Team for Health and Families from November 15, 2019, until his

inauguration on December 10, 2019. As a member of the transition team, Parento

advised the administration on matters relating to CHFS. She was given access to

the identities of the awardees of the 2019 RFP prior to their public announcement.

Record on Appeal (“R.”) 5 at 402. Molina hired her “to consult related to the

planned implementation of its anticipated new health plan in the Kentucky

Medicaid market.” Id. at 401. Anthem claimed Parento’s position with the

transition team gave her access to non-public information which she could have

then provided Molina to assist in the preparation of its 2020 RFP response.

                On August 14, 2020, the FAC denied Anthem’s protests. The FAC

determined none of Anthem’s allegations rebutted the presumption of correctness

afforded agency decisions on procurement. KRS6 45A.280. Furthermore, the FAC

found some of Anthem’s claims, including those related to Parento’s work for

Molina, were untimely under KRS 45A.285.


5
 These are citations to the record in the circuit court case initiated by Anthem, Action No. 20-
CI-00719. Citations to “H.R.” are to the record in Humana’s circuit court case, Action No. 20-
CI-00987.
6
    Kentucky Revised Statutes.



                                              -11-
               While Anthem was exhausting administrative remedies, Molina

entered into an agreement to acquire Passport’s MCO assets. As required by

Passport’s then-existing contract with the Commonwealth, Passport sought and

received approval of the assignment of its existing MCO contract from the FAC.7

The assignment became effective on September 1, 2020. Based on the assignment,

Molina was allowed to retain Passport’s prior membership under Section 26.2 of

its MCO contract effective January 1, 2021.

               Humana filed a protest of CHFS’ decision to allow Molina to retain

Passport’s membership. Humana alleged CHFS incorrectly interpreted Section

26.2 of the MCO contract. Section 26.2 of the MCO contract details a system by

which CHFS assigns Medicaid enrollees to the MCOs. It states, in pertinent part,

that “[a]n MCO currently contracting with the Commonwealth in the Managed

Care Program that remains with the Managed Care Program shall not have its

current membership reassigned effective January 1, 2021[.]” R. at 2858. Molina

entered into the MCO contract with CHFS on May 29, 2020. Based on the

assignment of Passport’s MCO contract to Molina on September 1, 2020, CHFS

determined Molina was a “currently contracting” MCO effective January 1, 2021.



7
 Passport was previously awarded an MCO contract to provide services from July 1, 2019, until
December 31, 2020. The assignment provided that Passport would continue to operate the MCO
program on behalf of Molina for the remainder of the contract period to ensure as little disruption
as possible for Medicaid members.



                                               -12-
Humana Record (“H.R.”)8 at 99. Therefore, Molina was permitted to retain the

membership it acquired with the assignment. The FAC was unconvinced by

Humana’s argument and denied the protest.

                 On September 4, 2020, Anthem filed an action in the circuit court

contesting the FAC’s decision and moved for a temporary injunction. Anthem

alleged the scoring irregularities raised before the FAC and claimed Molina’s

employment of Parento violated both the Executive Branch Code of Ethics

(“EBCE”) and the Kentucky Model Procurement Code (“KMPC”).

                 Thereafter, United filed crossclaims alleging Anthem also violated the

EBCE and the KMPC by employing Catherine Easley (“Easley”), a former

employee of CHFS. In 2019, Easley was an executive advisor to CHFS and left

that position to become a Community Outreach Coordinator for Anthem. Her

work for both employers pertained to the Section 1115 waiver. The circuit court

denied United’s motion for injunctive relief. The court found Easley did not

participate in the development of 2019 RFP for CHFS or assist Anthem in the

development of its response to the RFP. Furthermore, it determined United’s

allegation of irreparable harm was speculative.

                 United further contested Molina’s retention of Passport’s membership,

arguing it suffered irreparable harm from CHFS’ decision. After exhausting


8
    See footnote 5 on page 11.

                                           -13-
administrative remedies, Humana also filed suit in the circuit court alleging CHFS

and FAC breached the MCO contract by allowing Molina to retain Passport’s

membership.

            On October 23, 2020, the circuit court granted Anthem’s motion for

temporary injunctive relief. Rather than removing Molina as an awardee, the court

ordered CHFS to allow Anthem to participate as the sixth MCO for the

Commonwealth. The court determined “the public interest in enhanced

competition, and the benefit to Medicaid recipients of having a wider range of

choices” outweighed the “marginal disadvantage” to the five original awardees.

            United further crossclaimed that Anthem’s participation as the sixth

MCO was a breach of Section 26.2 of the MCO contract. United argued the

contract expressly limited CHFS to awarding no more than five contracts for the

MCO program. It further alleged that, with a sixth participant, it would not have

sufficient membership to operate in the Commonwealth.

            On January 11, 2021, the circuit court consolidated Humana’s action

with Anthem’s and ordered all parties to submit motions for partial summary

judgment on any threshold issues which were either questions of law or which

could be decided based on discovery which had been completed at the time.

Anthem, Molina, United, and CHFS filed motions for summary judgment. The

circuit court entered an opinion and order resolving the motions on April 28, 2021.


                                       -14-
             First, the circuit court determined no additional discovery was

necessary to decide any issue. Next, the court held CHFS and FAC did not violate

the terms of the MCO contract by allowing Molina to retain Passport’s

membership. Third, CHFS’ compliance with the court’s order by allowing

Anthem to be the sixth participant in the MCO program was not a violation of the

MCO contract. Fourth, Parento’s employment by Molina is insufficient to

disqualify Molina from the 2020 RFP because she did not “substantially influence”

the Commonwealth’s decision to award Molina a contract. Relatedly, the court

determined Parento expressly bound herself to the requirements of the EBCE by

signing a confidentiality agreement during her tenure on the transition team. Fifth,

Easley’s employment did not violate the EBCE and, therefore, does not disqualify

Anthem from the 2020 RFP. Finally, the court determined the scoring of the 2020

RFP was flawed.

             Ultimately the court concluded that, although none of the four

identified scoring deficiencies would be sufficient on their own to invalidate the

RFP process, the cumulative effect of those errors coupled with the “appearance of

impropriety” created by Parento’s work for Molina was sufficient to vacate the

2020 RFP and order the MCO program be rebid. The court ordered a new RFP be

issued because it did not have sufficient authority to grant Anthem a contract. The

court ordered the six MCO contracts remain in effect pending the new RFP. On


                                        -15-
June 16, 2021, the circuit court denied motions to alter, amend, or vacate filed by

the parties apart from correcting minor misstatements.

                These appeals and cross-appeals followed.

                                STANDARD OF REVIEW

                 Summary judgment is appropriate where there is “no genuine issue as

to any material fact” and “the moving party is entitled to a judgment as a matter of

law.” CR9 56.03. When considering a motion for summary judgment, the circuit

court must view the record “in a light most favorable to the party opposing the

motion . . . and all doubts are to be resolved in his favor.” Isaacs v. Sentinel

Insurance Company Limited, 607 S.W.3d 678, 680-81 (Ky. 2020) (citation

omitted). On appeal, we review decisions on motions for summary judgment de

novo. Id. at 681 (citation omitted).

                Furthermore, when reviewing an agency decision, the circuit court

must not reinterpret the merits of a claim, nor “substitute its judgment for that of

the agency as to the weight of the evidence.” 500 Associates, Inc. v. Natural

Resources and Environmental Protection Cabinet, 204 S.W.3d 121, 131 (Ky. App.

2006) (citations omitted). Circuit court review is limited to determining “if the

findings of fact are supported by substantial evidence of probative value and

whether or not the administrative agency has applied the correct rule of law to the


9
    Kentucky Rules of Civil Procedure.

                                          -16-
facts so found.” Id. (internal quotation marks and citation omitted). Substantial

evidence is defined as that which “has sufficient probative value to induce

conviction in the minds of reasonable [persons].” Id. (citation omitted). A court

must affirm an agency decision that is supported by substantial evidence even if it

would have reached a different conclusion. Id. at 132 (citation omitted). The

possibility of reaching two inconsistent conclusions based on the evidence does not

preclude the administrative decision from being supported by substantial evidence.

Id. at 131 (citation omitted).

             While issues of law are reviewed de novo, “we afford deference to an

administrative agency’s interpretation of the statutes and regulations it is charged

with implementing.” Commonwealth, ex rel. Stumbo v. Kentucky Public Service

Commission, 243 S.W.3d 374, 380 (Ky. App. 2007) (citing Board of Trustees of

Judicial Form Retirement System v. Attorney General of Commonwealth, 132

S.W.3d 770, 787 (Ky. 2003); Chevron, U.S.A., Inc. v. Natural Res. Defense

Council, Inc., 467 U.S. 837, 843-45, 104 S. Ct. 2778, 2782-83, 81 L. Ed. 2d 694

(1984)).

                                    ANALYSIS

             On appeal and cross-appeal, the following issues have been raised:

(1) whether scoring of the 2020 RFP violated the KMPC; (2) whether the

“appearance of impropriety” attributed to Parento’s involvement with Molina was


                                         -17-
proper; (3) whether the EBCE applied to Parento because either (a) her work on

the transition team met a definition under KRS 11A.010 or (b) she bound herself

by signing the confidentiality statement; (4) if the EBCE applied to Parento,

whether she violated its provisions; (5) whether Parento’s work for Molina violated

the KMPC; (6) whether the Commonwealth correctly interpreted Section 26.2 of

the MCO contract to allow Molina to retain Passport’s membership; (7) whether

the circuit court and/or CHFS had authority to award Anthem a sixth MCO

contract as ordered in the temporary injunction; (8) whether additional discovery

was necessary to determine whether genuine issues of material fact exist; (9)

whether Easley’s employment by Anthem violated the EBCE; (10) whether either

Molina, Anthem, or both should have been disqualified from the RFP rather than

invalidating the entire process; (11) whether Aetna was permitted to retain the

SKY program award if the 2020 RFP was invalidated.10

              The Court will now address the above-enumerated issues, though not

necessarily in the order set forth above, and other issues we deem necessary to our

analysis.




10
  The Supporting Kentucky Youth (“SKY”) program is a Medicaid program which serves
Kentucky’s children in foster or out-of-home care, those receiving adoption assistance, former
foster youth, and Medicaid-eligible Department of Juvenile Justice youth. It was included in the
2020 RFP but was awarded to Aetna separately from the broader MCO contracts.

                                              -18-
             1. Anthem’s alleged scoring deficiencies are insufficient to rebut
                the presumption of correctness afforded to agency decisions
                under the KMPC.

             The KMPC “establishes uniform practices and procedures against

which the procuring entity’s conduct can be objectively measured.”

Commonwealth v. Yamaha Motor Mfg. Corp., 237 S.W.3d 203, 206 (Ky. 2007).

With its adoption, the legislature intended to, in part, ensure the bidding process

for government contracts is fair and equitable, and increase public confidence in

the procurement process. KRS 45A.010(2)(d), (e).

             Where the KMPC applies, an offeror aggrieved by the award of a

contract by the Commonwealth may file a protest with the secretary of the FAC

within two weeks after the person “knows or should have known of the facts

giving rise thereto.” KRS 45A.285(2). Once the FAC has issued a decision on the

protest, the protester may seek judicial review of that decision. Yamaha, 237

S.W.3d at 206 (citation omitted). An award must not be arbitrary and capricious or

contrary to law. Id.

             The decision of any official, board, agent, or other person
             appointed by the Commonwealth concerning any
             controversy arising under, or in connection with, the
             solicitation or award of a contract, shall be entitled to a
             presumption of correctness and shall not be disturbed
             unless the decision was procured by fraud or the findings
             of fact by such official, board, agent or other person do
             not support the decision.




                                         -19-
KRS 45A.280 (emphasis added). We presume that “officials are honest, have

performed with integrity, and have carried out their statutory duties to the best of

their ability as required by law.” Pendleton Bros. Vending, Inc. v. Commonwealth,

Finance and Admin. Cabinet, 758 S.W.2d 24, 30 (Ky. 1988). The presumption of

correctness granted to agency decisions is not conclusive, but it affords agencies

discretion such that “every purchasing decision or alleged omission is not subject

to judicial oversight.” Id. Absent proof which overcomes the presumption, we

will not interfere with an agency’s power to accept or reject bids. See Ohio River

Conversions, Inc. v. City of Owensboro, 663 S.W.2d 759, 761 (Ky. App. 1984).

             Anthem alleged four scoring irregularities which the FAC rejected but

the circuit court found, when considered with Parento’s involvement, were

sufficient to invalidate the RFP. These include: (1) failure to hold oral

presentations; (2) waiver of scoring of two sections of the 2020 RFP; (3) deduction

of points for Anthem’s failure to include its COA in the electronic copies of its

proposal; and (4) disposal of notes by members of the scoring team. We will

consider each alleged deficiency individually.

             First, oral presentations were not required under the circumstances of

the 2020 RFP. Oral presentations are not required

             [w]here it can be clearly demonstrated and documented
             from the existence of adequate competition or prior
             experience with the particular supply, service, or
             construction item, that acceptance of an initial offer

                                         -20-
                without discussion would result in fair and reasonable
                best value procurement, and the request for proposals
                notifies all offerors of the possibility that award may be
                made on the basis of the initial offers.

KRS 45A.085(7)(c). As articulated by the FAC, the Commonwealth has adequate

experience with MCOs – approximately nine years – and there was sufficient

competition for the 2020 RFP – seven proposals for five contracts. R. at 196.

Furthermore, the authority of the evaluators to award contracts without oral

presentation is confirmed by regulation. 200 KAR11 5:307 § 5(1) states, in relevant

part,

                [i]f it has been provided in the solicitation that an award
                may be made without written or oral discussions, the
                purchasing officer may, upon the basis of the written
                proposals received, award the contract to the responsible
                offeror submitting the proposal determined in writing to
                be the most advantageous to the Commonwealth.

Section 70.1 of the 2020 RFP gives offerors notice that scheduling of oral

presentations would be at the discretion of the Commonwealth and that “[t]he

Commonwealth reserves the right not to require oral presentations/demonstrations

if they do not affect the final rankings.” R. at 183.

                Amy Monroe (“Monroe”), a director in the Division of Goods and

Services Procurement for the FAC who facilitated scoring of the 2020 RFP,

testified on deposition that, based on Section 70.1 and the scoring team’s



11
     Kentucky Administrative Regulations.

                                            -21-
consensus scoring, the Commonwealth did not need any additional information to

award the contracts. Monroe Deposition at 59:3-7. She further testified “at the

conclusion of our technical scoring, had there been a need to gain additional

information or clarification, then oral presentations would have been the time that

we would have done that.” Id. at 61:18-21. Given the “presumption of

correctness” afforded agency decision-making and the notice given to offerors, and

the scoring team’s choice not to hold oral presentations where no additional

information was needed to assist them in making their decision, there was no error.

             Second, the scoring team acted within its authority when it chose to

waive scoring of two sections of the 2020 RFP. Sections 60.7(B)(2)(d) and (e)

required offerors to “[p]rovide a statement of whether there is any past (within the

last ten (10) years) or pending litigation against the Vendor or sanctions[,]” and to

“describe any Protected Health Information (PHI) breaches (within the past five

years) that have occurred and the response.” R. at 134. During scoring, the team

realized Sections 60.7(B)(2)(d) and (e) had caused confusion for offerors based on

discrepancies in their answers. Section 10.2 of the 2020 RFP gives the Office of

Procurement Services, which is responsible for scoring, sole authority to “change,

modify, amend, alter, or clarify the specifications, terms and conditions” of the

RFP. R. at 110.




                                         -22-
             The team considered whether to stop the scoring process to allow all

offerors to clarify their answers and then proceed with regular scoring or to waive

scoring. The team unanimously decided it was in the best interest of the

Commonwealth to award all offerors full points for both sections and proceeded

with consensus scoring. We must presume the scoring team’s decision was correct

and that they acted in good faith. See Pendleton Bros., 758 S.W.2d at 30. Anthem

provided no evidence or authority to rebut this presumption.

             Next, the scoring team’s deduction of points from Anthem’s score

because they failed to submit an electronic copy of the COA was neither arbitrary

nor capricious. The team awarded Anthem ten of the possible twenty points for the

COA. Section 60.5(A) of the 2020 RFP mandates that each offeror submit both a

hard copy and ten electronic copies of their proposal. In response to a question

from an offeror, the FAC informed all potential offerors that their proposals must

be submitted in their entirety by hardcopy and that the electronic copies must

match the hardcopy. Monroe Deposition, Exhibit 1 at 100. The electronic copies

are important to the scoring process because they allow all members of the scoring

team to have simultaneous access to the proposals. R. at 199.

             Anthem has cited to no authority which excuses an offeror from fully

complying with the requirements of an RFP. The circuit court is correct that

Section 60.5(B) of the 2020 RFP states that “[s]hould differences be determined to


                                        -23-
exist between the hardcopy proposal and the electronic version, the hardcopy shall

prevail.” Id. at 129. This does not prevent the scoring team from deducting points

where an offeror has not complied with the mandates of the RFP. Contrary to the

circuit court’s conclusion, it is not arbitrary or capricious for an agency to expect

an offeror to fully comply with the requirements of an RFP.

             Finally, the scoring team’s failure to maintain their preliminary notes

in their entirety is insufficient to rebut the presumption of correctness of the award.

Each member of the scoring team signed an evaluation committee member

agreement which states, in part, “[p]reliminary emails, etc. are also subject to

[open records requests] and/or discovery. Please keep your comments appropriate

and all documentation secure indefinitely, this includes your proposals and any

notes.” Monroe Deposition, Exhibit 17. Anthem filed an open records request

(“ORR”) for the Commonwealth to produce all documentation relating to the 2020

RFP.

             After receiving the ORR, the FAC requested the members of the

scoring team provide all notes. Some team members provided notes and

preliminary scoring sheets. Stephanie Bates (“Bates”), a member of the scoring

team, testified that she did not keep her preliminary scoring sheets. Bates

Deposition at 87:23-25. She further testified to seeing some but not all members of

the team take some preliminary notes. Id. at 86:5-11. Monroe admitted that,


                                         -24-
during a meeting, she told the team they could dispose of their notes after scoring

was complete. Id. at 163:5-13.

             Proposals and scoring sheets for all offerors were made public after

the contracts were awarded. Anthem speculates without any specificity about

improprieties the missing notes might show. Disposal of the scoring team’s notes

may violate the terms of the agreement that members signed. But, as determined

by the circuit court, this irregularity alone is insufficient to invalidate the RFP

process in its entirety. In sum, Anthem’s four alleged scoring deficiencies are

insufficient to rebut the presumption of correctness afforded to agency decisions

under the KMPC.

             2. The “appearance of impropriety” standard applied by the
                circuit court to Parento’s involvement with the 2020 RFP is
                without support in law.

             The circuit court determined the scoring irregularities in combination

with the “appearance of impropriety” created by Parento’s work for Molina shortly

after leaving Governor Beshear’s transition team warranted invalidation of the

2020 RFP. The circuit court’s assertion that circumstances which create an

“appearance of impropriety” are sufficient to usurp the broad discretion afford the

Commonwealth’s procurement decisions is completely without support in law.

             As previously discussed, the KMPC sets a much higher standard for

invalidation of a procurement decision. Nowhere does the KMPC reference the



                                          -25-
“appearance of impropriety” as justification for nullifying an agency decision.

Instead, an agency decision is entitled to the presumption of correctness unless

there is proof that it was obtained by fraud or was unsupported by the agency’s

findings of fact. KRS 45A.280. This deferential standard allows for overturning

only those decisions which are arbitrary and capricious. Yamaha, 237 S.W.3d at

206 (citation omitted).

             Additionally, the EBCE requires an actual violation of the code to

occur for the FAC to void a contract with the Commonwealth. KRS 11A.080(5).

Furthermore, where a violation of the EBCE has “substantially influenced” an

agency’s action, a contract may be voided, rescinded, or cancelled. KRS

11A.100(4). In conclusion, the circuit court’s application of an “appearance of

impropriety” standard is without support in law. On this basis, we will now

consider whether Parento’s involvement with the 2020 RFP violated any provision

of either the EBCE or the KMPC.

             3. Parento bound herself by the EBCE by signing the
                confidentiality agreement to gain access to information
                regarding the 2019 RFP.

             Before reaching the question of whether Parento violated the EBCE,

we must first address whether she was bound by its terms. The EBCE was enacted

because “[i]t is the public policy of this Commonwealth that a public servant shall

work for the benefit of the people of the Commonwealth.” KRS 11A.005(1). It



                                        -26-
codifies the standards to which public servants are held to maintain public trust and

a well-functioning democratic government. Id. Under the EBCE,

             [n]o public servant, by himself or through others, shall
             knowingly:

                (a) Use or attempt to use his influence in any matter
                    which involves a substantial conflict between his
                    personal or private interest and his duties in the
                    public interest;

                (b) Use or attempt to use any means to influence a
                    public agency in derogation of the state at large;

                (c) Use his official position or office to obtain
                    financial gain for himself or any members of the
                    public servant’s family; or

                (d) Use or attempt to use his official position to secure
                    or create privileges, exemptions, advantages, or
                    treatment for himself or others in derogation of the
                    public interest at large.

KRS 11A.020(1).

             “Public servant” is defined, in part, to include “[a]ll employees in the

executive branch including officers as defined in subsection (7) of this section and

merit employees[.]” KRS 11A.010(9)(h). Transition team members were not

specifically categorized as public servants or directly referenced in the version of

KRS Chapter 11A which was in effect at the time the 2019 and 2020 RFPs were

published and scored or when the MCO contracts were awarded. The statute has




                                         -27-
since been amended by the legislature to include the “transition team” and set

ethical standards for transition team members. KRS 11A.047.12

                We need not determine whether transition team members were

considered “officers” under the EBCE prior to this amendment because Parento

expressly agreed to be bound by its terms. During her time on the transition team,

Parento signed a confidentiality statement to give her access to the 2019 RFP.

Therein, it states, “I acknowledge that I and all other members of the review team

are subject to the provisions of the Executive Branch Code of Ethics (KRS Chapter

11A).” R. at 79.

                A confidentiality agreement is a written instrument and, if possible, a

court must construe it to give effect to every word and all its terms. Cantrell

Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 384-85 (Ky. App. 2002)

(citation omitted). “[I]n the absence of ambiguity a written instrument will be

enforced strictly according to its terms, and a court will interpret the contract’s

terms by assigning language its ordinary meaning and without resort to extrinsic

evidence.” Frear v. P.T.A. Industries, Inc., 103 S.W.3d 99, 106 (Ky. 2003)

(internal quotation marks and citations omitted). One party’s intention of a

different result is insufficient to interpret the terms of an instrument contrary to




12
     KRS 11A.047 became effective on June 29, 2021.

                                             -28-
their plain and unambiguous meaning. AnyConnect US, LLC v. Williamsburg

Place, LLC, 636 S.W.3d 556, 562 (Ky. App. 2021) (citation omitted).

             There is no ambiguity in the language of the confidentiality statement.

It plainly states that Parento agreed to be bound by the EBCE at least with regard

to her involvement with the 2019 RFP. Molina’s argument that Parento “expressly

and unequivocally refuted that interpretation in her affidavit testimony” is

insufficient to invalidate the agreement where the language of the instrument is

unambiguous.

             Individuals, such as Parento, who are subject to the EBCE are

prohibited from certain conduct after leaving the executive branch.

             A present or former officer or public servant . . . shall
             not, within one (1) year following termination of his or
             her office or employment, accept employment,
             compensation, or other economic benefit from any
             person or business that contracts or does business with,
             or is regulated by, the state in matters in which he or she
             was directly involved during the last thirty-six (36)
             months of his or her tenure. This provision shall not
             prohibit an individual from returning to the same
             business, firm, occupation, or profession in which he or
             she was involved prior to taking office or beginning his
             or her term of employment, or for which he or she
             received, prior to his or [her] state employment, a
             professional degree or license, provided that, for a period
             of one (1) year, he or she personally refrains from
             working on any matter in which he or she was directly
             involved during the last thirty-six (36) months of his or
             her tenure in state government.




                                        -29-
KRS 11A.040(7) (emphasis added). In sum, Parento was bound by the

requirements of the EBCE based on her consent to the terms of the confidentiality

statement.

               4. The circuit court was without jurisdiction to determine
                  whether Parento violated the EBCE.13

               We will not address whether Parento violated the EBCE because

Anthem did not exhaust administrative remedies before raising this issue before the

circuit court. Any person can file a complaint with the Executive Branch Ethics

Commission (“Commission”) stating the grounds upon which they believe a public

servant violated the EBCE. See KRS 11A.080(1)(a). The Commission is

empowered to either confidentially reprimand the alleged violator or initiate

administrative proceedings. KRS 11A.080(4). Furthermore, after an

administrative hearing, the Commission may order the violator to cease and desist;

recommend to the violator’s appointing authority that the violator he removed or

suspended; or order the violator to pay civil penalties. KRS 11A.100(3).

Additionally, if the EBCE is violated in relation to a contract with the


13
  CHFS raised this issue in its appellee brief in No. 2021-CA-0819-MR. But, even if it had not
done so, “[the] premature filing of an action in circuit court without first exhausting the
administrative remedies . . . deprive[s] the circuit court of subject matter jurisdiction to hear [the]
claim.” Jefferson Cty. Bd. of Educ. v. Edwards, 434 S.W.3d 472, 479 (Ky. 2014). And it is well-
established that lack of subject matter jurisdiction is not subject to waiver or preservation. It can
be raised at any time, even for the first time on appeal. Basin Energy Co. v. Howard, 447
S.W.3d 179, 183 (Ky. App. 2014) (citation omitted). See also Nordike v. Nordike, 231 S.W.3d
733, 738 (Ky. 2007) (citation omitted).



                                                 -30-
Commonwealth, the secretary of the FAC may void the contract. KRS

11A.080(5).

              The circuit court focused its analysis on the portion of the EBCE

which states that any violation “which has substantially influenced the action taken

by any state agency in any particular matter shall be grounds for voiding,

rescinding, or canceling the action[.]” KRS 11A.100(4). Importantly, this is a

determination the Commission is empowered to make by statute. In fact, KRS

11A.100 in its entirety pertains to administrative hearings the Commission is

authorized to conduct.

              It is a settled rule that a party is required to exhaust administrative

remedies as a “jurisdictional prerequisite to seeking judicial relief[.]” Kentucky

Executive Branch Ethics Comm’n v. Atkinson, 339 S.W.3d 472, 476 (Ky. App.

2010). This allows the administrative body the opportunity to first build a factual

record and render a final decision. Popplewell’s Alligator Dock No. 1, Inc. v.

Revenue Cabinet, 133 S.W.3d 456, 471 (Ky. 2004) (citation omitted). “[F]ailure to

raise an issue before an administrative body precludes the assertion of that issue in

an action for judicial review.” Puckett v. Cabinet for Health and Family Services,

621 S.W.3d 402, 407 (Ky. 2021) (citations omitted).

              At no time prior to seeking judicial review of the FAC’s decision did

Anthem file a complaint with the Commission regarding Parento’s alleged


                                          -31-
violation of the EBCE. Anthem argues it was not required to separately file a

complaint with the Commission because the 2020 RFP required certification that

that it did not violate the EBCE, making its protest filed with the FAC sufficient.

However, this certification did not divest the Commission of its authority under

KRS Chapter 11A which is distinct from that of the FAC under KRS Chapter 45A.

See Executive Branch Ethics Comm’n v. Stephens, 92 S.W.3d 69, 73 (Ky. 2002).

Furthermore, Anthem did not specifically allege Parento’s violation of the EBCE

in its protest, nor did the FAC address the issue in its decision.14

             Instead, Anthem first raised the alleged violation of the EBCE as

grounds for disqualification of Molina from the 2020 RFP before the circuit court.

Because the issue was not first presented to the Commission, the circuit court was

without jurisdiction to determine whether a violation of the EBCE occurred. On

this basis, we will not address the merits of the EBCE claim. Our analysis must be

limited to whether Parento’s involvement with Molina after being a part of

Governor Beshear’s transition team in any way violates the KMPC.




14
  We are not suggesting the FAC would have had the authority to determine whether Parento
violated the EBCE. That authority rests solely with the Commission. KRS 11A.080. We mean
only to emphasize Anthem’s disregard for the administrative process.

                                          -32-
              5. Anthem’s protest regarding whether Molina’s retention of
                 Parento violated the KMPC was untimely filed with the
                 secretary of the FAC.

              The secretary of the FAC has the authority over protests related to any

solicitation or award of a contract by the Commonwealth under the KMPC. KRS

45A.285(1). Any aggrieved offeror may file a protest of the award with the

secretary. KRS 45A.285(2). “A protest or notice of other controversy must be

filed promptly and in any event within two (2) calendar weeks after such aggrieved

person knows or should have known of the facts giving rise thereto.”

Id. If a protest alleges deficiencies in the award of a contract, “the facts giving rise

to the protest shall be presumed to have been known to the protester on the date the

notice of award of a contract” was posted on the same website. 200 KAR 5:380 §

1(1)(b).

              As found by the FAC, Anthem relies on information it knew or should

have known more than two weeks prior to filing its protest. Specifically, it is

undisputed that Parento’s participation with Governor Beshear’s transition team

was publicly announced in November 2019. R. at 202. Her involvement with

Molina’s 2020 RFP was made public when the scoring sheets and responses were

made available on May 29, 2020. R. at 212, 229.15 Under 200 KAR 5:380 §



15
  The executive summary of Molina’s proposal references its retention of Parento to assist in
implementation of the managed care program. Additionally, the first page of Molina’s scoring
sheet notes Parento’s potential involvement in the comments section for the executive summary.

                                             -33-
1(1)(b), Anthem is presumed to have known these facts on the date of publication

of the scoring sheets. Anthem has not rebutted this presumption by showing that

these facts were not and should not have been known to them on May 29, 2020.

See 200 KAR 5:380 § 1(2). Therefore, Anthem’s protest should have been filed on

or before June 12, 2020, the date on which Anthem’s initial protest was filed.

Instead, Anthem filed an untimely supplemental protest on June 26, 2020, asserting

its claims regarding Parento’s involvement.

             Furthermore, had the protest been timely, Anthem’s allegations do not

rebut the agency’s presumptively correct decision. Speculation alone cannot

invalidate a procurement decision. The record does not prove Parento influenced

the scoring team, nor does it show that Parento shared with Molina any

confidential information she gained access to as a member of the transition team.

At most, Molina’s scoring sheet indicates the scoring team was aware Parento was

involved in some capacity with Molina’s proposal.

             Bates testified that Parento’s name was only briefly mentioned during

the scoring of Molina’s proposal. Bates Deposition at 120:19-22. Monroe testified

that she was the custodian of the bid file prior to the award of the 2019 MCO

contracts, and that, even after Parento signed the confidentiality agreement,

Monroe did not give her access to the file. Monroe Deposition at 115:16-19. The

record shows only that Parento was given access to the identities of the awardees


                                        -34-
of the 2019 RFP shortly before they were made public. Anthem has not proven

she had access to any confidential information which might have been helpful to

Molina in creation of the 2020 proposal. Given the presumption that members of

the scoring team have acted honestly and with integrity, we are unconvinced there

was any violation of the KMPC. Pendleton Bros., 758 S.W.2d at 30.

             In sum, the FAC correctly determined that Anthem produced no

evidence which rebuts the presumption of correctness afforded agency decisions in

KRS 45A.280. At best, Anthem seeks to substitute its own judgment on scoring

for that of the Commonwealth and engages in speculation as to Parento’s influence

over the procurement process. This is insufficient to support invalidation of the

2020 RFP. Although Monroe’s instruction for the scoring team to dispose of their

notes may have been unwise, it does not, on its own, invalidate the RFP process in

light of the Commonwealth’s extensive discretion over procurement.

             6. The Commonwealth properly interpreted Section 26.2 of the
                MCO contract and allowed Molina to retain its membership as
                a “currently contracting” MCO.

             Section 26.2 of the MCO contract states, in relevant part, that “[a]n

MCO currently contracting with the Commonwealth in the Managed Care

Program that remains with the Managed Care Program shall not have its current

membership reassigned effective January 1, 2021, with the exception [of]

Enrollees who are required to be enrolled in the Kentucky SKY program.” R. at



                                        -35-
2858 (emphasis added). Thereafter, the contract provides a scheme for reassigning

membership where an MCO does not continue with the program. Molina

contracted to participate in the MCO program on May 29, 2020. Id. at 2757.

Molina then acquired Passport’s MCO assets on July 17, 2020. At the time of the

assignment, Passport had contracted with the Commonwealth as an MCO from

July 1, 2019 to December 31, 2020. Under the assignment, Passport agreed to

operate the MCO program on Molina’s behalf for the remainder of the 2019-2020

contract period. The FAC approved the assignment of Passport’s existing contract

to Molina and the assignment became effective on September 1, 2020. Molina was

then treated as an incumbent MCO under Section 26.2 of the new MCO contract,

meaning that Passport’s membership was not reallocated among the participating

MCOs when the contracts became effective on January 1, 2021.

              Because this issue concerns interpretation and enforcement of the

terms of a contract with the Commonwealth, we must review the FAC’s decision

de novo. Kentucky Spirit Health Plan, Inc. v. Commonwealth, Finance and

Administration Cabinet, 462 S.W.3d 723, 728 (Ky. App. 2015) (citation omitted).16

              On review, absent ambiguity, we must “give effect to the parties’

intent as expressed by the ordinary meaning of the language they employed.”


16
  The circuit court applied the incorrect standard of review to this issue by finding it was
required to “defer to the agency charged by law with administering this complex program, so
long as the agency interpretation is not arbitrary and capricious.” R. at 5311.

                                             -36-
Mostert v. Mostert Group, LLC, 606 S.W.3d 87, 91 (Ky. 2020) (citation omitted).

Mere disagreement about the meaning of terms does not render the contract

ambiguous. Id. The ordinary meaning of the terms of Section 26.2 clearly

indicates that the effective date of the MCO contract is January 1, 2021.

Organizations which have contracted as MCOs prior to that date are considered

“currently contracting,” and, if they continue in the MCO program, will not have

their membership reassigned. The circuit court correctly found no ambiguity.

Because Molina began participating in the MCO program on September 1, 2020,

under the assignment of Passport’s prior contract, it was “currently contracting” as

of January 1, 2021. Therefore, the Commonwealth properly interpreted the

contract and allowed Molina to retain its membership.

             7. Whether the circuit court had the authority to order CHFS to
                award Anthem a MCO contract is moot.
             In the October 23, 2020 order granting temporary injunctive relief, the

circuit court “balanced the equities” to justify ordering CHFS to award Anthem an

MCO contract, making it the sixth awardee. Because Anthem did not rebut the

presumption of correctness of the FAC’s decision, there is no basis to invalidate

the 2020 RFP. Therefore, the contracts originally awarded to the five MCOs will

be enforced and the temporary injunction granting Anthem’s contract will be

vacated.




                                        -37-
                 An issue is moot where, once a decision is rendered, “for any reason,

[it] cannot have any practical legal effect upon a then existing controversy.”

Lincoln Trail Grain Growers Association, Inc. v. Meade County Fiscal Court, 632

S.W.3d 766, 776 (Ky. App. 2021) (citation omitted). This Court will not render

opinions which are merely advisory. Morgan v. Getter, 441 S.W.3d 94, 99 (Ky.

2014) (citation omitted).

                 Even if we were to invalidate the 2020 RFP and order it rebid, the

circuit court was without the authority to compel CHFS to award Anthem a

contract. The KMPC prohibits arbitrary and capricious awards. Yamaha, 237

S.W.3d at 206 (citation omitted); see also KRS 45A.280. But the KMPC does not

divest procurement officers of their considerable discretion. Laboratory Corp. of

America Holdings v. Rudolph, 184 S.W.3d 68, 75 (Ky. App. 2005); see also

Guardian Angel Staffing Agency, Inc. v. Commonwealth, Nos. 2013-CA-000090-

MR, 2013-CA-000143-MR, 2013-CA-000150-MR, 2013-CA-000348-MR, 2015

WL 3826343, *4 (Ky. App. Jun. 19, 2015).17 The KMPC does not empower

disappointed bidders to compel agencies to award them contracts. See KRS

Chapter 45A; see also Guardian Angel, 2015 WL 3826343, at *4. A court may not

usurp an agency’s authority over procurement to compel a contract be awarded to a

specific offeror. A circuit court’s authority is limited to invalidating an award


17
     We cite this unpublished opinion as persuasive, not binding, authority. See CR 76.28(4)(c).

                                                -38-
where a party successfully rebuts the presumption of correctness afforded agency

decisions. See Pendleton Bros., 758 S.W.2d at 30. Thus, the circuit court

improperly assumed the Commonwealth’s authority when it ordered CHFS to

award Anthem an MCO contract.

            8. There is no need to allow for additional discovery on any issue.

            When reviewing a motion for summary judgment the
            inquiry should be whether, from the evidence of the
            record, facts exist which would make it possible for the
            non-moving party to prevail. . . . [T]he focus should be
            on what is of record rather than what might be presented
            at trial. When the moving party has presented evidence
            showing that[,] despite the allegations of the pleadings[,]
            there is no genuine issue of any material fact, it becomes
            incumbent upon the adverse party to counter that
            evidentiary showing by some form of evidentiary
            material reflecting that there is a genuine issue pertaining
            to a material fact. However, the hope or bare belief . . .
            that something will “turn up,” cannot be made basis for
            showing that a genuine issue as to a material fact exists.

Benningfield v. Pettit Environmental, Inc., 183 S.W.3d 567, 572-73 (Ky. App.

2005) (some internal quotation marks and citations omitted). Herein, Anthem

provides only the most speculative assertions that, given more time, they would be

able to uncover something which would create a genuine issue of material fact.

This is insufficient to merit reversal. Additional discovery was unnecessary to

decide any issue.




                                        -39-
             9. We need not address the merits of any remaining arguments.

             Finally, because the 2020 RFP process was valid, we need not address

the merits of any remaining arguments. Specifically, CHFS did not award Anthem

a contract and, therefore, we need not address the merits of the arguments related

to Easley’s employment. Additionally, because the 2020 RFP was valid, Aetna

will retain the SKY program contract and we need not address the arguments

related thereto.

                                 CONCLUSION

             In sum, we affirm the Franklin Circuit Court’s determinations that (1)

the Commonwealth correctly interpreted Section 26.2 of the MCO contract and

allowed Molina to retain membership, (2) Parento is bound by the EBCE because

she consented to the confidentiality statement, and (3) additional discovery was not

necessary. Otherwise, we reverse the court’s order invalidating the 2020 RFP and

remand this matter to the circuit court for entry of an order vacating the temporary

injunction which granted Anthem an MCO contract.

             ALL CONCUR.




                                        -40-
BRIEFS FOR MOLINA:                      BRIEFS FOR CHFS:

David Tachau                            Wesley W. Duke
Dustin E. Meek                          Jessica D. Williamson
Katherine Lacy Crosby                   Blake A. Vogt
Louisville, Kentucky                    Frankfort, Kentucky

Mitchel T. Denham                       ORAL ARGUMENT FOR CHFS:
Kayla M. Campbell
Louisville, Kentucky                    Wesley W. Duke
                                        Frankfort, Kentucky
David V. Kramer
Covington, Kentucky                     BRIEFS FOR FAC:

ORAL ARGUMENT FOR                       Brian C. Thomas
MOLINA:                                 Wm. Robert Long, Jr.
                                        Cary Bishop
Katherine Lacy Crosby                   Frankfort, Kentucky
Louisville, Kentucky
                                        ORAL ARGUMENT FOR FAC:
BRIEFS FOR HUMANA:
                                        Brian C. Thomas
Michael P. Abate                        Frankfort, Kentucky
Casey L. Hinkle
Louisville, Kentucky                    BRIEFS FOR ANTHEM:

ORAL ARGUMENT FOR                       Craig C. Dilger
HUMANA:                                 Harry L. Dadds
                                        Adam C. Reeves
Michael P. Abate                        Louisville, Kentucky
Louisville, Kentucky
                                        James A. Washburn, pro hac vice
BRIEFS FOR UNITED:                      Atlanta, Georgia

Mark W. Leach                           Christopher G. Browning, Jr., pro hac
Louisville, Kentucky                    vice
                                        Raleigh, North Carolina
Alex P. Hontos, pro hac vice
Christopher A. DeLong, pro hac vice
Minneapolis, Minnesota

                                      -41-
ORAL ARGUMENT FOR UNITED:           ORAL ARGUMENT FOR ANTHEM:

Alex P. Hontos, pro hac vice        James A. Washburn, pro hac vice
Minneapolis, Minnesota              Atlanta, Georgia

BRIEFS FOR AETNA:

Fredrick Ryan Keith
Louisville, Kentucky

Marc J. Kessler, pro hac vice
Columbus, Ohio

Robert J. Fogarty, pro hac vice
Cleveland, Ohio

ORAL ARGUMENT FOR AETNA:

Marc J. Kessler, pro hac vice
Columbus, Ohio




                                  -42-